MANTON, Circuit Judge.
[1] This libel was filed for salvage services rendered by the steamship Baron Polwarth and her crew from the 15th to the 21st of August, 1919. On the 4th of June, 1919, the Baron Polwarth left Gibraltar in ballast bound for Philadelphia. On June 15th at 4 a. m. she picked up an S. O. S. signal from the Western Pride which stated that she was at latitude 35 13' N., longitude 59 30' W. The Baron Polwarth replied:
"“Going to your assistance, will, be with you at 11 a. m. ship’s apparent time ; oar position is 36 20 N., 60 50 W.”
The Western Pride then wirelessed that her engines were totally disabled and that she wished a tow to New York or Norfolk. The Baron Polwarth replied that her destination was Philadelphia and received a message from the Western Pride that Delaware would be satisfactory. The course of the Baron Polwarth was changed from 73 W. to S. 43 E. and she sighted the Western Pride at about 9:30 a. m. on June 15th. The Western Pride signaled her engines were disabled but her steering gear was all right. She drew up to windward of the W est-era Pride, and because of the rough sea the master decided not to send a boat, hut after several attempts, shot a line across to the Western Pride to which the crew of the Western Pride made fast a heavier line which was pulled back aboard the Baron Polwarth. This line was bent on the Baron Polwarth cable and hauled in until the cable from, the Western Pride was pulled aboard. Cables of 4% and 5 inches were shackled to the eye of the cable of the Western Pride. Then the towing commenced from a point about 35 54' N. longitude, 59 48' W. latitude, and continued to within a short distance of the Delaware Capes. However, after the lines were made fast, a strong S. W. wind was blowing and increased as the towing proceeded. On account of the weather, the engines were kept at half speed all the first day. The wind and sea increased, and at about 5:25 p. m. on the 15th, the starboard hawser parted at about ten feet from the shackle, the broken line was hauled in, and the remaining line readjusted. No further towing was attempted for nearly two days on account of the heavy weather. The engines of the Baron Polwarth were used from time to lime to keep the vessels apart and avoid any danger of the propeller fouling the towing lines. The wind increased in velocity, and on the morning of the 17th there was a very heavy sea, and at about 3 o’clock *922on this day the towing line again parted. The sea continued to be heavy, although the wind moderated some. The two vessels were kept from fouling, however, and the propeller was kept clear of tire towing lines. At daylight, at about 7:35 a. m., a towing line was refastened and the towage proceeded. And at noon on June 17th, the vessels were making between five and six knots. When the vessels reached a point about 20 miles from the Delaware Capes, the master of the Western Pride, while his vessel was at longitude 72 42', latitude 38 18', and on the evening of June 21st, stated that his engines were in working order so that he could make about half speed, and requested that his vessel be cast off, and stated that she would proceed under her own power to New York. Pater she signaled that she had received orders to make Norfolk and the Baron Polwarth cast off at about 11:35 p. m. on June 25th. The time lost consisted of four days, and the value of this time to the Baron Polwarth is given as $2,200 per day. The expenses incurred were $1,554.23, making a total of $10,354.23. The Western Pride's value was $1,830,000, and the Baron Polwarth’s was $700,000. The district judge awarded a decree for $50,000.
At the time the Baron Polwarth reach the Western Pride, a strong wind was blowing from the S'-SW. There was a rough sea, but after the line was shot across and the cables made fast, the weather permitted towing until it became rough at 5:40 p. m. bn the 15th as stated above. The master of the Western Pride testified that she left Plymouth, pngland, on May 20, 1919, bound for Hampton Roads. It had taken her 17 days to reach the point where the Baron Polwarth came to her assistance, which was approximately 800 miles from the Delaware Capes. Her engine trouble developed on June 10th, 5 days before she was picked up. When,' on the 15th of June, she sent out an S. O. S. for help, she was completely disabled. When she requested the Baron Polwarth to cast her off, she had make such repairs as permitted her to continue, and the master said he did so in order to avoid incurring any more expense than was necessary. When she was picked up, there was no other vessel about to render her assistance. And it is apparent that for several days thereafter she was unfit to proceed at sea. We think there was no evidence of immediate danger of loss of the vessel, but there was skill required of the salvors, and the peril to which they and their vessel was subjected required a substantial reward. The Western Pride was towed in all 806 miles. The Baron Polwarth was delayed about 4 days while engaged in salvage services. Computing the value of this time, together with the expenses, leaves a sum awarded as salvage amounting to $39,645.77.
[2] In ascertaining the value of the services, it is fair to consider the difficulty of safely handling the distressed vessel and the risk run of injury to the salving vessel. This court has said in the No. 92 (252 Fed. 117, 164 C. C. A. 229):
“The problem usually is not to award so little as to discourage salvage aid, nor so much as to encourage unnecessary or exaggerated service; and, as the trial court, in respect of the quantum has much the duty of a jury, the amount fixed by it will not be disturbed, if within those limits which define the maximum and minimum which reasonably should be awarded.”
*923We think, under all the circumstances, that the award, below for salvage services is not so excessive as to require our modifying the decree. The Kia Ora, 252 Fed. 507, 164 C. C. A. 423; Melderskin (D. C.) 249 Fed. 776; The Varan (D. C.) 180 Fed. 892.
Decree affirmed.

@r»For other eases see same topic & KEY-NUMBER in .all Key-Numbered Digests & Indexes